An unpub|is|‘i|ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME C()URT ()F THE STATE ()F NEVADA

 

DANIEL G()RD()N MEYER, No. 64()24
Appellant,
THE STATE ()F NEVADA,  " L E 
Respondent. DCT 051 2013

T K. L|NDEMAN

P C URT
;;§ ,?*lzvmm

DEPUTY CLERK

ORDER DISMISSING APPEAL

This is a proper person notice of appeal from a purported
judgment of conviction. Eighth Judicial District Court, Clark County;
James M. Bixler, Judge.

We lack jurisdiction to consider this appeal because appellant
has not yet been sentenced; only his guilty plea agreement has been filed.
We conclude that appellant’s notice of appeal is premature, and we
dismiss this appeal without prejudice to appellant’s right to file a timely
appeal from a final, written judgment. Accordingly, we

()RDER this appeal DISMISSED.

   

Douglas / o ’ n Saitta

cc: Hon. J ames M. Bixler, District Judge

Daniel Gordon Meyer

Clark County Public Defender
Attorney General/Carson City

Clark County District Attorney
Eighth District Court Clerk

SuPREME CouRT
oF
NEvAnA

(Q)1947A .-».-.z:,=f''¥¢`fep»

 

/b-.QO/V£_/S